IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


RICHARD POLLOCK, AN ADULT                : No. 288 WAL 2017
INDIVIDUAL, CHERYL POLLOCK, AN           :
ADULT INDIVIDUAL, PAUL L. KUTCHER,       :
AN ADULT INDIVIDUAL, AND CYNTHIA         : Petition for Allowance of Appeal from
P. KUTCHER, AN ADULT INDIVIDUAL,         : the Order of the Superior Court
                                         :
                  Petitioners            :
                                         :
                                         :
             v.                          :
                                         :
                                         :
NATIONAL FOOTBALL LEAGUE AND             :
DALLAS COWBOYS FOOTBALL CLUB,            :
LTD.,                                    :
                                         :
                  Respondents            :


                                    ORDER



PER CURIAM

     AND NOW, this 8th day of February, 2018, the Petition for Allowance of Appeal

is DENIED.